Title: Bill Providing Funds for a James River Canal, [18 December] 1784
From: Madison, James
To: 


Editorial Note
The distance between Norfolk and Louisville, at the Falls of the Ohio, is about 525 miles; but in the 1780s the question was not how remote the extremes of Virginia were from each other, but whether these distant points even belonged in the same empire. In tidewater Virginia there was much feeling that navigable rivers from the foothills of the Alleghenies would draw western produce to eastern ports, lessening a dependency upon the Ohio or the whims of Spaniards who controlled the Mississippi. JM had turned the matter over in his mind until convinced that trans-Allegheny Americans had to depend upon rivers flowing west and south. George Washington was typical of the other kind of Virginian, however, who wanted a network of deep river channels and canals extending into gorges that would link the transmontane region with Atlantic ports. Thus convinced, Washington traveled to Richmond in the fall of 1784 while the General Assembly was in session, the ostensible purpose of the visit being a meeting with Lafayette, but in fact the General went as a lobbyist for a Potomac canal project. With great delight, Washington reported to Lafayette on 15 February 1785 “that the exertions which you found, and left me engag’d in, to impress my Countrymen with the advantages of extending the inland navigation of our rivers, and opening free and easy communications with the Western Territory (thereby binding them to us by interest, the only knot which will hold) has not been employ’d in vain” (Fitzpatrick, Writings of WashingtonJohn C. Fitzpatrick, ed., The Writings of
          George Washington, from the Original Sources, 1745–1799 (39 vols.; Washington,
        1931–44)., XXVIII, 72).
Passage of bills which permitted the creation of public corporations for canal-building projects on the Potomac and James rivers was the cause of Washington’s optimism, and the credit for their enactment was chiefly his. As Madison explained to Jefferson, the subject was tossed in the legislators’ laps by Washington when he wrote a persuasive letter to Governor Benjamin Harrison, who in turn relayed the message to the House of Delegates with a strong endorsement. The governor’s covering letter spoke of Washington’s arguments as conclusive, and expressed hope that the General Assembly would move forward by “setting on foot the surveys recommended as a necessary preparatory Step to the undertaking” (ibid., XXVII, 471–80; Executive Letter BookExecutive Letter Book, 1783–1786, manuscript in Virginia State
        Library., pp. 412–13).
With such powerful support, aided by the petitions from citizens whose signatures attested their belief in the efficacy of canals as harbingers of prosperity, the legislative course of necessary bills was sure and steady. JM was chosen as one of the floor managers for the program, and a model for the Potomac canal project was prepared and forwarded to Richmond by Washington after it had been revised and passed by the Maryland legislature (Laws of Maryland … at a Session of … 1784 [Annapolis, 1785], chap. XXXIII). Washington had gone to Annapolis to further the scheme and although his head throbbed he reported the altered bill had passed “with only 9 dissenting voices” (Washington to JM, 28 Dec. 1784). Everybody in the Virginia legislature must have known that the Potomac bill soon to be introduced in Richmond came via Mount Vernon.

Before the model act from Maryland had reached his hands, however, JM had already introduced the bill printed below and it had gone through all the steps for enactment except Speaker Benjamin Harrison’s signature. As JM told Jefferson in his letter of 9 January 1785, his bill would have financed the canal by borrowing money on a 10 percent loan guaranteed by the credit of the commonwealth “inviolably pledged for both principal and interest.” The arrival of the Potomac bill from Maryland changed the whole complexion of the legislation, for the Annapolis-passed measure created a public corporation with shareholders subsidizing at least $222,222.22 in construction funds (Hening, StatutesWilliam Waller Hening, ed., The Statutes at
          Large; Being a Collection of All the Laws of Virginia, from the First Session of the
          Legislature, in the Year 1619 (13 vols.; Richmond and Philadelphia, 1819–23)., XI, 511). The House decided to drop JM’s bill and use the Maryland statute (almost verbatim). Surely the appeal of a corporation with no risk of public money must have held its allurements. Thus, “it was found advisable to pass a similar one in favor of James River” and JM’s energies were turned to a new channel. William Grayson handled the borrowed Potomac River bill, JM took the assignment for the James River version, and after several tries the companion bills survived a House-Senate conference committee to become law on the same day—5 January 1785. To guard against future disappointment the bills took cognizance of past failures and ordered that the work begin within a year and be finished within ten “under the penalty of entire forfeiture” (JM to Jefferson, 9 Jan. 1785). Washington, the optimist, told Robert Morris of the Potomac project and added that if he were inclined “to encounter present inconvenience for a future income, I would hazard all the money I could raise” (Fitzpatrick, Writings of WashingtonJohn C. Fitzpatrick, ed., The Writings of
          George Washington, from the Original Sources, 1745–1799 (39 vols.; Washington,
        1931–44)., XXVIII, 55). JM, the realist, was more cautious. “These acts are very lengthy,” he wrote Jefferson, “and having passed in all the precipitancy which marks the concluding stages of a Session, abound I fear with inaccuracies.”
 
[18 December 1784]
Whereas the opening and extending the navigation of James River will greatly enhance the value of lands lying on & near the same, as well as facilitate the communication with the Western Country, and enlarge the commerce of the State; and Whereas the state of the public revenues will not admit of advances of money for the said purpose from the public Treasury, and it may reasonably be expected that individuals whose interests will be immediately & principally promoted by such a measure will voluntarily supply the means of carrying the same into execution, in case proper opportunity & encouragement be given therefor; Be it enacted by the General Assembly &c. . that the Governour with advice of the Council of State be & he hereby is authorised to appoint  Persons as Trustees for the purpose of opening and extending the navigation of James River from tide water to  and to fill up vacancies which may happen from deaths, refusals to act, or resignations or removals out of the Commonwealth: which Trustees or any  of them shall have power to appoint by majority of voices from their own number, any one or more persons who shall be receivers of all subscriptions & payments made for the said purpose, shall each of them give bond with security in the Court of the County where he may reside with a condition that he his heirs Executors & Admtrs. shall faithfully account with the said Trustees for all monies which by virtue of his appt. may come into his hands, and that he will pay out the same on their order; and each of the said Receivers for his services herein shall be allowed such sum not exceeding  as the Trustees may judge reasonable. The Subscriptions shall be in such form as the Trustees may direct, shall oblige the subscribers to pay to the receiver the sum subscribed in three annual payments, the first payment to be become due on the  day of  shall be extended in words and not in figures, shall be under the hand & seal of the Subscriber and attended by one or more Witnesses; and so soon as the subscriptions taken by any Receiver shall amount to  pounds the same shall be recorded in the Court of the County where he may reside, and the monies therein subscribed may if not paid at the times of their becoming due, be recovered by the receivor in the name of the Trustees on motion with 10 days previous notice in the General Court, or Court of the County where the subscription shall have been recorded. All monies subscribed as above shall be & the same are hereby appropriated to the said purpose of opening & extending the said navigation, and shall in no case be applied to any other purpose whatsoever; and the said Trustees are hereby authorized to issue their orders therefor on the said Receivers & to enter into contracts with any person or persons for clearing the said river or any part thereof, cutting canals, or constructing any lock or locks, or other works which they shall judge necessary or for preserving, repairing or attending the same when cut or constructed; provided that before any such canal shall be cut or works constructed the lands thro’ which or whereon the same are proposed to be executed, shall be viewed & valued by a jury in the same manner as is directed by law in cases of petitions for land to build a mill on, and shall be paid for by the said Trustees before any use shall be made of such lands.
And Be it enacted that in case the said sum of  shall have been expended without compleating the purpose for which the same was subscribed, the Trustees are hereby authorized by a Receiver or Receivers appd as aforesaid to take further subscriptions not exceeding pounds, payment thereof to be made at such times as the Trustees shall fix, and to be secured in manner aforesaid.
And Be it enacted that in case the monies subscribed in pursuance of this Act shall not on the  day of  amount to the sum of  the several subscriptions shall be cancelled, and shall not be recoverable, But if the sum subscribed shall on the said of  day of  amount to  in that case the same and all other sums subscribed under this act, shall bear an interest of  per Ct. to be paid annually on the  day of  And as a further security & encouragement to the Subscribers the tolls hereafter to be fixed & collected on the Said River above tide water are hereby pledged & appropriated as a fund for discharging first the interest & then the principal of their respective subscriptions.
